—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 30, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Considered as a whole, the court’s charge on how the jury should conduct its deliberations was sufficiently neutral, balanced and noncoercive (People v Gonzalez, 262 AD2d 211, lv denied 93 NY2d 1018), and never “minimized the importance of careful deliberations” (People v Brown, 276 AD2d 266, 267), although the preferable course would be to adhere to the standardized Criminal Jury Instructions.
We perceive no basis for reduction of sentence. Concur— Tom, J. P., Andrias, Ellerin, Rubin and Saxe, JJ.